Kruse, P. J. (dissenting):
I agree that the defendant Harry A. Warren should not be permitted to disclose any knowledge or information of the plaintiff’s secret processes or formulas imparted to him while in plaintiff’s employ, bút I am unable to yield my assent to the enforcement of the provision of his contract of employment to the effect that he would not, within two years after leaving the plaintiff’s employ, engage in any photographic business, either as manufacturer or dealer in photographic supplies, or as employee for another in connection with such photographic business anywhere in the United States, outside of Alaska. I think such a contract is against public policy and unenforeible. jf
It is true that we upheld a contract somewhat similar, as appellant contends (German-American Button Company v. Gorham, 171 App. Div. 974), but that was limited to States wholly or partly east of the Mississippi river and even that went a good way. I am not willing to extend the doctrine and include practically all of the United States and prevent a workman from following his line of work for a period of two years. If this can be done legally, a new and effective way has been devised which will enable an employer to practically subject a workman to involuntary servitude. This contract is for no stated time, although it should be said, in fairness to the plaintiff, that the defendant Harry A. Warren did not leave plaintiff’s service on account of any disagreement respecting wages or working conditions, but on the contrary, the plaintiff is willing to meet any offer made to him by the plaintiff’s competitors. But if this provision is unenforeible, Warren is under no legal obligation to remain in plaintiff’s employ and is at perfect liberty to work for any one else.
I think the modification of the injunction should be sustained and the order affirmed.
Order so far as appealed from reversed, with ten dollars costs and disbursements, and order granting temporary injunction reinstated.